NUMBER 13-07-151-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: CHRISTUS SPOHN HEALTH SYSTEM CORPORATION 
A/K/A CHRISTUS SPOHN HOSPITAL SHORELINE
  

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam

 
	On March 9, 2007, relator, Christus Spohn Health System Corporation a/k/a
Christus Spohn Hospital Shoreline, filed a petition for writ of mandamus with this Court in
which it alleged that on March 2, 2007, respondent, the Honorable Lisa Gonzales,
Presiding Judge of the County Court at Law No. 2 of Nueces County, Texas, abused her
discretion by granting a motion to compel relator to produce privileged documents.   	
	Relator's petition for writ of mandamus asked this Court to order the respondent to
vacate the order dated March 2, 2007.  In addition, relator filed a motion for emergency
relief, asking this Court to order a stay of the March 2, 2007 order.  This Court stayed all
proceedings in the underlying action and requested a response from the real party in
interest, Elva Sherrill.   
 Having examined and fully considered the petition for writ of mandamus, the
documents filed in camera, the transcripts of the trial court proceedings, and the response
by the real party in interest, this Court is of the opinion that the relator has not shown itself
entitled to the relief sought.  See Tex. R. App. P. 52.8(a). 
	This Court denies the petition for writ of mandamus and lifts the stay previously
ordered by this Court.  The petition for writ of mandamus is DENIED. 
 
 
  PER CURIAM
 
Memorandum Opinion delivered and 
filed this the 29th day of March, 2007.